DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/20 and 4/13/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to .
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to .
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to .
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2 - 9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee et al. (US Publication 2014/0091987) disclosed in 61/497,508.
Regarding claim 2, Lee teaches a (i.e. fig. 1 shows a communication apparatus and a first communication unit (NFC module; 200) (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) by initiating communication via NFC and continuing through Wi-Fi direct. The p2p setup includes determining (group owner) go and go negotiation (communication states; see paragraphs 21, 22, 143 – 166, 167 - 197))

 	a second wireless communication device configured to communicate by wireless communication through the communication channel with the second communication apparatus to form a group between the first communication apparatus and the second communication apparatus. (i.e. a second communication module (Wi-Fi direct) may communicate over the NFC connection with the second device for the purpose of establishing a group; see paragraphs 10, 11, 20, 21; see fig. 16-paragraphs 232-247) )) (i.e. Lee discloses the use of NFC to establish an initial wireless connection between two or more wireless devices and to utilize the connection in negotiating and establishing Wi-Fi direct communication (which would be incorporated by reference), Wi-Fi direct allows directly connect to each other and form groups, usually one-to-one, but also one-to-many. The devices negotiate their roles in the direct connection, through device discovery, service discovery, and group formation wherein the devices exchange multiple types information including channel quality and other characteristics; see paragraphs 139 - 166)
Regarding claims 3, Lee teaches the apparatus of claims 2 a, wherein the first communication apparatus is configured to determine whether or not to change the state of the first communication apparatus or the second communication apparatus based on the state of the first communication apparatus and the state of the second communication apparatus. . (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) the p2p setup may include go negotiation (communication states); see paragraphs 21, 22, 143 – 166, 167 - 197))
Regarding claims 4, Lee teaches the apparatus of claims 3 wherein said first communication unit is further configured to send a first role indication of the first communication apparatus to the second communication apparatus. (i.e.  fig. 
Regarding claims 5, Lee teaches the apparatus of claims 4 further comprising a memory unit, wherein the first role indication is obtained from said memory unit. (i.e. fig. 1 shows a wireless communication apparatus which comprises transceiver, processor and memory as its fundamental operational elements; see paragraphs 65 - 69)
Regarding claims 6, Lee teaches the apparatus of claims 5, wherein the first communication unit is further configured to receive a second role indication of the second communication apparatus from the second communication apparatus. (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) the p2p setup may include go negotiation (communication states) which includes exchanging role (p2p client, group owner) information within the p2p group; see paragraphs 21, 22, 143 – 166, 167 - 197))
Regarding claims 7 Lee teaches the apparatus of claims 6, wherein said first communication unit is further configured to receive address information of the second communication apparatus from the second communication apparatus. 
Regarding claims 8, Lee teaches the apparatus of claims 7, wherein when the first role indication indicates P2P device and the second role indication indicates P2P device, said first communication apparatus is further configured to send a negotiation request to the second communication apparatus with said second communication unit, using the address information, for negotiation about which apparatus operates as GO in the group. (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) the p2p setup may include go negotiation (communication states) which includes exchanging role (p2p client, group owner) information within the p2p group; see paragraphs 21, 22, 143 – 166, 167 - 197))
Regarding claims 9, Lee teaches the apparatus of claims 7, wherein when the first role indication indicates P2P device and the second role indication indicates GO, said first communication apparatus is further configured to send an invitation request to the second communication apparatus with said second communication unit, using the address information, for joining a group of the second communication apparatus. (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) the p2p setup may 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 23, 2021Primary Examiner, Art Unit 2471